       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


JUAN CARLOS MONTOYA,                )
on his own behalf and on behalf of  )
all others similarly situated,      )
                                    )
                                    )
               Plaintiffs,          )              Case No. 1:16-cv-10095-PBS
vs.                                 )
                                    )
CRST EXPEDITED, INC. and CRST       )
INTERNATIONAL, INC.,                )
                                    )
               Defendants.          )
____________________________________)



OBJECTION TO CLASS ACTION SETTLEMENT AND OPPOSITION TO
   MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                      SETTLEMENT


      Counsel for the proposed Class in Markson v. CRST, et al., Case No. 5:17-cv-

01261-SB-SPx, which is pending in the Central District of California, respectfully

request the Court to deny the motion for preliminary approval because the release in

the Settlement Agreement is overbroad. 1 Markson Counsel file this objection on

behalf of the absent class members in the Montoya litigation who are also members

of the putative class in Markson. See Rivera v. Western Express, 2020 WL 5167715,



1
 All capitalized terms have the same meaning as defined terms in the Settlement
Agreement. Doc. No. 310-1.

                                         1
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 2 of 13




at *3 (C.D. Cal. May 1, 2020) (holding that objectors on behalf of Markson class

had standing to object on behalf of absent class members); San Francisco NAACP

v. San Francisco Unified School Dist., 59 F. Supp. 2d 1021, 1033 (N.D. Cal. 1999)

(considering an amicus curiae’s objections to class action settlement even though it

was not filed on behalf of a particular class member).

      The class in Markson includes “All current or former drivers ‘under contract’

as motor vehicle carrier drivers with CRST International, Inc., CRST Expedited,

Inc.; C.R. England, Inc., Western Express, Inc., Schneider National, Inc., Southern

Refrigerated Transport, Inc., Covenant Transport, Inc., Paschall Truck Lines, Inc.,

and/or Stevens Transport, Inc., at any time from May 15, 2013 to the present (“the

Class”). Excluded from the Class are officers, directors, senior executives and

personnel in the human resources and recruiting departments of the defendants.”

Case No. 5:17-cv-01261-FMO-SPx, Doc. No. 228. The Markson case is based on

allegations that, inter alia, CRST and other carriers violated the antitrust laws by

participating in a conspiracy to restrain competition among themselves in order to

suppress compensation of their own workers, in violation of federal and California

antitrust laws. There are also two subclasses, including (1) all persons who signed

a Pre-Employment Driver Training Agreement or Driver Employment Contract with

Defendant CRST Expedited, Inc. and who participated in CRST Expedited, Inc.’s

Driver Training Program in California and were charged for their DOT physical and


                                         2
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 3 of 13




drug screening tests between May 12, 2013 to present (the “CRST DOT Physical

and Drug Screening Test Subclass”) and (2) all persons who signed a Driver

Employment Contract with Defendant CRST Expedited, Inc. and who participated

in CRST Expedited, Inc.’s Driver Training Program in California but failed to

complete the contractually-required 10-month employment term with CRST

Expedited, Inc. and were charged $6,500 (the “CRST Driver Subclass”). Because

both this case and the Markson case involve drivers employed by CRST between

December 22, 2013 and December 31, 2020, there is a significant overlap in class

membership.

      Given the overlap in the class definitions in this case and Markson, the release

in the proposed Settlement Agreement is untenable. The release is expansive,

including:

      any and all past, present, or future, known or unknown, foreseen or

      unforeseen, direct or indirect, fixed or contingent, matured or

      unmatured, liquidated or unliquidated, claims, proofs of claim, causes

      of action, cross-claims, third party claims, liabilities, rights, demands,

      penalties, assessments, damages, requests, suits, lawsuits, costs

      (including attorneys’ fees and expenses), interest of any kind, actions,

      administrative proceedings, or orders, of whatever nature, character,

      type, or description, whenever and however occurring, whether at law


                                          3
      Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 4 of 13




      or in equity, and whether sounding in tort or contract, or any statutory,

      regulatory or common law claim or remedy of any type in any manner

      that was brought or could have been brought on behalf of the classes

      and/or collectives of which those individuals are a part in the Montoya,

      Smith, and/or Wimbish litigation relating to their participation as

      contract drivers, driver training, education, orientation, employment, or

      driving with or for Defendants as part of Defendants’ Driver Training

      Program including, without limitation, any such claim seeking any type

      of relief, including compensatory, consequential, liquidated, multiple,

      exemplary, statutory or punitive damages, rescission, or declaratory or

      injunctive relief, any claim based on bad faith, failure to act in good

      faith, violation of any duty of good faith and fair dealing,violation of

      any state or federal wage payment statute or regulation, any state or

      federal consumer protection statute or regulation, any type of alleged

      misconduct; any other act brought, or could have been brought on

      behalf of the classes and/or collectives of which those individuals are

      a part in the Montoya, Smith, and/or Wimbish litigation or any similar

      litigation in any state or federal court in the United States during or

      based on facts arising in the applicable time periods.

Settlement Agreement (Doc. No. 310-1) at 13-14 (emphasis added).


                                         4
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 5 of 13




      Because the Settlement Agreement could impact the claims of the class

members in Markson, the parties should clarify that the scope of the release does not

preclude the Markson plaintiffs from maintaining their claims against CRST.

Alternatively, the Court should deny plaintiffs’ motion for preliminary approval

because the release does not adequately protect the interests of the many class

members who are members of both putative classes and should be permitted to

recover in both actions.

II.   LEGAL STANDARD

      Courts consider several factors when determining whether a proposed

settlement is “fair, reasonable and adequate” under Rule 23(e). Geiss v. Weinstein

Company Holdings, LLC, 2020 WL 4266925, at *6 (S.D.N.Y. July 24, 2020)

(denying motion for preliminary approval); Chi v. Univ. of S. California, No. 2:18-

CV-04258-SVW(GJSx), 2019 WL 3064457, at *2 (C.D. Cal. Apr. 18, 2019) (same).

At the preliminary approval stage, the moving parties must demonstrate that the

Court will “likely be able to” (i) approve the proposal under Rule 23(e)(2); and (ii)

certify the class for purposes of judgment on the proposal. Id.; see also Ehrheart v.

Verizon Wireless, 609 F.3d 590, 593 (3d Cir. 2010) (stressing that “[t]he purpose

of Rule 23(e) is to protect the unnamed members of the class,” and that a “district

court acts as a fiduciary” for absent class members).

      In making such a determination, the Court should consider whether:


                                         5
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 6 of 13




       (A)   the class representatives and class counsel have adequately
             represented the class;

       (B)   the proposal was negotiated at arm’s length;

       (C)   the relief provided for the class is adequate, taking into account:

             (i)     the costs, risks, and delay of trial and appeal;

             (ii)    the effectiveness of any proposed method of distributing
                     relief to the class, including the method of processing
                     class-member claims;

             (iii)   the terms of any proposed award of attorney’s fees,
                     including timing of payment; and

             (iv)    any agreement required to be identified under Rule
                     23(e)(3); and

       (D)   the proposal treats class members equitably relative to each
             other.

Fed. R. Civ. P. 23(e)(2)(A)-(D).

III.   THE SETTLEMENT AGREEMENT DOES NOT SATISFY RULE 23

       The Settlement Agreement presented to the Court does not satisfy the standard

for preliminary approval because the release is overbroad. The scope of the release

is as follows:

       any and all past, present, or future, known or unknown, foreseen or

       unforeseen, direct or indirect, fixed or contingent, matured or

       unmatured, liquidated or unliquidated, claims, proofs of claim, causes

       of action, cross-claims, third party claims, liabilities, rights, demands,


                                            6
Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 7 of 13




penalties, assessments, damages, requests, suits, lawsuits, costs

(including attorneys’ fees and expenses), interest of any kind, actions,

administrative proceedings, or orders, of whatever nature, character,

type, or description, whenever and however occurring, whether at law

or in equity, and whether sounding in tort or contract, or any statutory,

regulatory or common law claim or remedy of any type in any manner

that was brought or could have been brought on behalf of the classes

and/or collectives of which those individuals are a part in the Montoya,

Smith, and/or Wimbish litigation relating to their participation as

contract drivers, driver training, education, orientation, employment, or

driving with or for Defendants as part of Defendants’ Driver Training

Program including, without limitation, any such claim seeking any type

of relief, including compensatory, consequential, liquidated, multiple,

exemplary, statutory or punitive damages, rescission, or declaratory or

injunctive relief, any claim based on bad faith, failure to act in good

faith, violation of any duty of good faith and fair dealing,violation of

any state or federal wage payment statute or regulation, any state or

federal consumer protection statute or regulation, any type of alleged

misconduct; any other act brought, or could have been brought on

behalf of the classes and/or collectives of which those individuals are


                                   7
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 8 of 13




      a part in the Montoya, Smith, and/or Wimbish litigation or any similar

      litigation in any state or federal court in the United States during or

      based on facts arising in the applicable time periods.

Settlement Agreement (Doc. No. 310-1) at 13-14 (emphasis added).

      The release is not limited to any and all claims asserted in this action, which

would be claims on behalf of the FLSA class and IWPCL class for unpaid wages

attributable to training time, failure to pay minimum wage, and unlawful deductions;

claims for violation of the Iowa Private Right of Action for Consumer Frauds Act;

and claims for violation of Iowa usury laws. Rather, it includes claims “of whatever

nature, character, type, or description,” “whether known or unknown,” and includes

“any type of alleged misconduct” or “any other act brought” or that “could have been

brought on behalf of the classes and/or collectives.” Id. The release is plainly not

limited to the factual predicate asserted in the complaint and precludes putative class

members from bringing claims for any type of misconduct, which is inconsistent

with what the law requires.

      “A settlement agreement may preclude a party from bringing a related claim

in the future even though the claim was not presented and might not have been

presentable in the class action, but only where the released claim[s] [are] based on

the identical factual predicate as that underlying the claims in the settled class

action.” Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (internal quotation


                                          8
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 9 of 13




marks omitted) (emphasis added); Schwartz v. Dallas Cowboys Football Club, Ltd.,

157 F. Supp. 2d 561, 575–76, (E.D. Pa. 2001) (finding release too broad because

“while the release properly bars future claims regarding the bundling of NFL games

on satellite television, which forms the basis of this litigation, it also bars future

claims for conduct such as the future bundling of games on cable television and the

Internet,” which did not form the basis of the litigation) (internal citation omitted);

Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 106 (2d Cir.

2005) (acknowledging that class plaintiffs’ authority to release claims is “limited by

the 'identical factual predicate' and 'adequacy of representation' doctrines”); see

also Chavez v. PVH Corp., No. 13-CV-01797-LHK, 2015 WL 581382, at *5 (N.D.

Cal. Feb. 11, 2015) (“District courts in this Circuit have declined to approve

settlement agreements where such agreements would release claims based on

different facts than those alleged in the litigation at issue.”).       Cf. Bacchi v.

Massachusetts Mutual Life Insurance Company, 2017 WL 5177610, at *3 (D. Mass.

Nov. 8, 2017 (expressly noting that it found the scope of a release was acceptable

because there was a specific exclusion for the claims in the Chavez action pending

in California). Here, unlike in Bacchi, the release does not carve out the claims

asserted in Markson.

      Indeed, in Rivera v. Western Express, the court denied preliminary approval

where plaintiffs sought an expansive release that overlapped with the relief sought


                                          9
      Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 10 of 13




by class members in Markson, noting that “[t]he release can only cover those claims

that were pled or could have been pled based on the facts alleged in the pleadings.”

2020 WL 5167715, at *8 (C.D. Cal. May 1, 2020) (denying motion for preliminary

approval). Similarly, in Hadley v. Kellogg Sales Company, Case No. 16-cv-04955-

LHK, 2020 WL 836673, at *2 (N.D. Cal. Feb. 20, 2020), the court denied

preliminary approval where the class members released “any and all claims,

demands, rights, suits, liabilities, injunctive and/or declaratory relief, and causes of

action of every nature and description whatsoever, including costs, expenses,

penalties, and attorneys’ fees, whether known or unknown, matured or unmatured,

at law or in equity, existing under federal or state law, that any Class member has or

may have against the Released Kellogg Persons arising out of or related in any

way to the transactions, occurrences, events, behaviors, conduct, practices, and

policies alleged in the Actions regarding the Class Products, which have been, or

which could have been asserted in the Actions, and in connection with the conduct

of the Actions, that have been brought, could have been brought, or are currently

pending in any forum in the United States.” (emphasis in original).

      Here, like in Rivera and Hadley, the release encompasses claims “of whatever

nature, character, type, or description,” “whether known or unknown,” and includes

“any type of alleged misconduct” or “any other act brought” or that “could have been

brought on behalf of the classes and/or collectives.” Doc. No. 310-1. See also


                                          10
       Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 11 of 13




Willner v. Manpower, Inc., Case No. 11-cv-02846-JST, 2014 WL 4370694, at *2

(N.D. Cal. Sept. 3, 2014) (denying preliminary approval when the release included

claims “of every nature and description, whether known or unknown” that were

“related in any way to any claim alleged in the Lawsuit” and thus likely released

claims beyond the scope of the allegations in the operative complaint) (emphasis in

original).

      Unless the parties clarify that the release does not impact the rights of the

proposed Class in Markson, the Court should deny preliminary approval.




                                        11
     Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 12 of 13




Dated: December 16, 2020       Respectfully submitted,

                               CURTIS MARKSON, MARK MCGEORGE,
                               CLOIS MCCLENDON, and ERIC CLARK,
                               individually and on behalf of all others similarly
                               situated,


                               By their attorneys,

                               /s/ William F. McGonigle
                               Lisa G. Arrowood (BBO #022330)
                               larrowood@arrowoodllp.com
                               William F. McGonigle (BBO #569490)
                               wmcgonigle@arrowoodllp.com
                               ARROWOOD LLP
                               10 Post Office Square
                               7th Floor South
                               Boston, MA 02109
                               Tel: 617-849-6200


                               MARC M. SELTZER (54534)
                               mseltzer@susmangodfrey.com
                               KRYSTA KAUBLE PACHMAN (280951)
                               kpachman@susmangodfrey.com
                               SUSMAN GODFREY L.L.P.
                               1900 Avenue of the Stars, Suite 1400
                               Los Angeles, CA 90067
                               Phone: (310) 789-3100 / Fax: (310) 789-3150

                               Attorneys for Objectors Curtis Markson, Mark
                               McGeorge, Clois McClendon, and Eric Clark




                                    12
      Case 1:16-cv-10095-PBS Document 311 Filed 12/16/20 Page 13 of 13




                          CERTIFICATE OF SERVICE



      I hereby certify that on December 16, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

send a notice of electronic filing to all counsel of record.


                                        _/s/ William F. McGonigle___________




                                           13
